In The
Court of Appeals
For The
First District of Texas
_______________

NO. 01-01-00478-CR 
_______________

MARK FEINHANDLER, Appellant
V.
THE STATE OF TEXAS, Appellee
                                                                                                                                           
On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 847920
 

O P I N I O N

 Appellant pleaded guilty to the third degree felony offense of theft over twenty
thousand dollars and under one hundred thousand dollars.  The court found appellant
guilty, and assessed his punishment at ten years confinement in the state jail. 
	Counsel has filed a brief stating his opinion that the appeal is frivolous.  The
brief meets the minimum requirements of Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the record and
stating why there are no arguable grounds of error on appeal.  See Gainous v. State,
436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
	Counsel certifies that the brief was delivered to appellant, and he was advised
he had a right to file a pro se response.  Thirty days have passed, and appellant has
not filed a pro se response. 
	We have reviewed the record and counsel's brief.  We hold there are no
arguable grounds for appeal.
	We affirm the judgment.
	We grant counsel's motion to withdraw.  See Stephens v. State, 35 S.W.3d 770,
771 (Tex. App.--Houston [1st Dist.] 2000, no pet.).  Counsel still has a duty to
inform appellant of the result of this appeal and also to inform appellant that he may,
on his own, pursue discretionary review in the Court of Criminal Appeals.  See Ex
parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
PER CURIAM
Panel consists of Justices Mirabal, Hedges, and Jennings.
Do not publish.  Tex. R. App. P. 47.